DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicant’s’ claims and remarks filed 12/7/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.         Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 and cytokine and/or chemokine and/or heat shock protein. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  13-14, 16-17, 19, 20, 23-26, 28  and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 in view of Seo et al. (WO2006014067), Darie “Rheological Investigation of Xanthan/Pluronic F127 hydrogels”,  Ma et al., “Novel supramolecular hydrogel/micelle composite for co-delivery of anticancer drug and growth factor” and Gravett et al. (US 2014/0221307) and Askari (US 2014/0302051).
Driessens et al. “Development of a successful antitumor therapeutic model combining in vivo dendritic cell vaccination with tumor irradiation and intratumoral GM-CSF delivery” 2010 (hereinafter Driessens et al.) disclose use of Poloxamer 407 hydrogels that have thermoreversible (i.e.,  thermosenstive) properties (see bottom of page 275 left section under “Use of Poloxamer 407 to protect AAC2/1-mGM-CSF vectors or recombinant GM-CSF). The hydrogels are mixed with AAVS-1-mGM-CSF vectors or recombinant GM-CSF (granulocyte macrophage colony stimulating factor). The release disclosed is for 28 days.
Driessens et al. does not disclose the w/v of aqueous solution (e.g. water). 
	Seo et al. (WO2006014067) disclose multiblock copolymers forming hydrogels (abstract). The hydrogels are capable of sol-gel transition (title). The multi-block copolymer composition of the present invention includes those as poloxamer, specifically poloxamer 407. The hydrogel of the multi-block copolymer of the present invention can deliver drugs and can be implanted or injected into a body and deliver drugs. The hydrogel formed by the multi-block copolymer of the present invention is preferably used for the sustained release of a drug in the body. Seo et al. disclose it must be noted that, as used in this specification and the appended claims, the singular forms "a," "an," and "the" include plural referents unless the context clearly dictates otherwise. Thus, for example, reference to a polymer containing "a terminal group" includes reference to two or more such groups, and reference to "a hydrophobic drug" includes reference to two or more of such drugs. The drug may preferably be an ionic drug and particularly a peptide or protein having a large number of carboxylic groups and amino ionic groups in its molecule. Exemplary peptides or proteins includes growth hormone (GH), interferon (IFN), granulocyte colony stimulation factor (G-CSF), granulocyte macrophage colony stimulating factor(GMCSF), erythropoietin (EPO), interleukin (IL), fibroblast growth factor, follicle stimulating hormone (FSH), macrophage colony stimulating factor(M-CSF), nerve growth factor (NGF), octreotide, insulin, insulin-like growth factor(IGF), calcitonin, tumor necrosis factor (TNF), vascular endothelial growth factor (VEGF), epidermal growth factor (EGF), platelet-derived growth factor (PDGF), bone morphogenetic protein (BMP), tissue plasminogen activator (TPA), thrombopoietin(TPO), tissue growth factor, tumor necrosis factor(TNF) and so on. The peptide and protein may be natural, synthetic, native, glycosylated, modified with a polymer such as PEG, and biologically active fragments and analogs thereof. Seo et al. discloses  used herein, the term "bioactive agent" or "drug" or any other similar term means any chemical or biological material or compound suitable for administration by methods previously known in the art and/or by the methods taught in the present invention and that induce a desired biological or pharmacological effect. Such effects may include but are not limited to (1) having a prophylactic effect on the organism and preventing an undesired biological effect such as preventing an infection, (2) alleviating a condition caused by a disease, for example, alleviating pain or inflammation caused as a result of disease, and/or (3) either alleviating, reducing, or completely eliminating a disease from the organism. The effect may be local, such as providing for a local anesthetic effect, or it may be systemic. The multi-block copolymer of the present invention can be dissolved in water (aqueous solution) at a concentration of 2 to 40 wt% and its gelation temperature ranges from 10 to 500C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Driessens in view of Seo does not disclose the claimed mucoadhesive in the recited amounts.
Darie “Rheological Investigation of Xanthan/Pluronic F127 hydrogels” (hereinafter Darie) disclose xanthan gums form highly viscous solutions even at low concentrations being widely used as an effective stabilizer or a suitable thickener for various kinds of water-based systems (abstract). Fig. 1 illustrates the sol-gel transition of an aqueous solution containing 1 % xanthan and 12 % pluronic F127. At low temperatures, the system presents a liquid-like behavior. In the presence of small amount of xanthan, the gelation point is shifted to higher temperatures and the elasticity is improved. By adding xanthan, the yield stress increases with increasing xanthan content (page 193-bottom of page). Different formulations based on Pluronic F127 in combination with xanthan were modulated in order to have the gelation temperature around 37 °C to ensure the gelation at physiological temperature after the administration (conclusion). The synergistic interaction between xanthan and Pluronic F127 favors the formation of nonthermoreversible gels due to the intermolecular binding between xanthan and copolymers which are not sensitive to temperature changes. Thus, the natural and synthetic polymers can be used in mixture in order to obtain biomaterials which combine advantageously chemical, physical and biological properties of the individual components (conclusion). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include xanthan gum in overlapping amounts in the hydrogels of Driessens for the stated benefits, achieving gelation point at physiological temperatures point and improved elasticity. The amount of xanthan gum is recognized as a result effective variable where the result (yield stress) increases with increasing xanthan content. 
	The modified Driessens et al. does not disclose co-delivery of mifamurtide or kits.
	Gravett et al. (US 2014/0221307) (hereinafter Gravett et al.) disclose kits comprising components, which, upon mixing and application to treatment site, results in hydrogel formation in situ (para 0008 and 0014 and para 0084-0087). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include the composition of the modified Driessens in kits for convenience of mixing and forming hydrogels in situ.
Ma et al., “Novel supramolecular hydrogel/micelle composite for co-delivery of anticancer drug and growth factor” (hereinafter Ma et al.) disclose co-delivery of anticancer drug and growth factors from pluronic hydrogels  and disclose G-CSF could be co-encapsulated in hydrogel matrixes with camptothecin (anticancer drug) (abstract and introduction and materials). Ma et al. disclose that it is expected that such a hydrogel nanocomposite can be utilized to co-delivery other hydrophobic drugs (conclusions). 
Ma et al. does not disclose mifamurtide. (US 2014/0302051) disclose gelling hydrogels containing anticancer agents mifamurtide (abstract, para 0003, 0008-0009). Anticancer agent include mifamurtide (para 0108). It would have been prima facie obvious to one of ordinary skill in the art to substitute one anticancer agent for another (mifamurtide in place of camptothecin). One would have been motivated to do so  to provide for co-delivery of anticancer drugs and growth factors such as those of Driessens. It would have been prima facie obvious before the effective filing date of the instant invention to co deliver, for example mifamurtide with the GCMSF of Driessens et and  Seo et al. for c- delivery of drugs for treatment of the desired disease to be treated (e.g., cancer). 


RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that Driessens does not disclose the concentration of copolymer between 17-23 w/v but rather is 12.5 %  nor does it disclose a hydrogel comprising at least one mucoadhesive excipient or the present of the two active components as claimed. 
	Applicants argue that Meadows indicates their concentrations of copolymers can be adapted by one skilled in the art from about 0.5-20 w/v % in the hydrogel and fails to disclose the concentration of hydrogel is between 17-23 %. The hydrogels have a concentration of poloxamer 407 below 20 % and preferred concentrations are 3-12 %. Meadows does not disclose hydrogel with mucoadhesive excipient and the 2 actives including at least one immunostimulatory adjuvant and at least one cytokine and/or at least one chemokine and/or at least one heat shock protein. 
	Applicants further argue that Darie is a combination of one poloxamer with xanthan gum but is not used as a mucoadhesive but rather a stabilizer or thickener. Darie does not disclose the concentration from 17-32 % w/v nor the presence of two active including at least one immunostimulatory adjuvant and at least one cytokine and/or at least one chemokine and/or at least one heat shock protein. 
	Applicants argue that nothing discloses a thermosensitive copolymer at a concentration of 17 w/v to 32 w/v % that could be administered as a flowable liquid but that will gelify on tissue of interest in organism. Applicants further state that the solutions of meadows are always liquid. Applicants further argue hindsight. 
	In response, the Examine respectfully submits that Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
	Applicants are arguing the references individually when one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Driessens et al. disclose the same hydrogels (poloxamer 407) and that they have thermoreversible properties. 
	Seo et al. (WO2006014067) disclose multiblock copolymers forming hydrogels (abstract). The hydrogels are capable of sol-gel transition (title). The multi-block copolymer composition of the present invention includes those as poloxamer, specifically poloxamer 407. The hydrogel of the multi-block copolymer of the present invention can deliver drugs and can be implanted or injected into a body and deliver drugs. The hydrogel formed by the multi-block copolymer of the present invention is preferably used for the sustained release of a drug in the body. Seo et al. disclose it must be noted that, as used in this specification and the appended claims, the singular forms "a," "an," and "the" include plural referents unless the context clearly dictates otherwise. Thus, for example, reference to a polymer containing "a terminal group" includes reference to two or more such groups, and reference to "a hydrophobic drug" includes reference to two or more of such drugs. The multi-block copolymer of the present invention can be dissolved in water (aqueous solution) at a concentration of 2 to 40 wt% and its gelation temperature ranges from 10 to 500C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
	Darie et al. disclose combination of poloxamer and xanthan gum with regards to the argument that it is not used as mucoadhesive, the Examiner respectfully submits that xanthan gum is the same component used as the instant claims and cannot have mutually exclusive properties. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The fact that it is not used as a mucoadhesive is not found persuasive because it is the same xanthan gum as claimed. 



CONCLUSION 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615